Name: Commission Regulation (EEC) No 186/89 of 26 January 1989 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  economic conditions
 Date Published: nan

 No L 23/22 Official Journal of the European Communities 27. 1 . 89 COMMISSION REGULATION (EEC) No 186/89 of 26 January 1989 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council . Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 3 087 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 168, 1 . 7. 1988 , p. 7. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (*) OJ No L 204, 25. 7. 1987, p. 1 . 27. 1 . 89 Official Journal of the European Communities No L 23/23 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 1238 to 1242/88  Commission Decision of 1 . 3 . 1988 2. Programme : 1988 3. Recipient : People's Republic of China 4. Representative of the recipient (*) (*) : Dairy Development Project Office, Ministry of Agriculture, No 11 Nong Zhan Guan, Nanli, Beijing, People's Republic of China (Telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. . Product to be mobilized : butteroil ¢ 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under 1.3.1 and 1.3.2)) 8 . Total quantity : 2 587 tonnes 9. Number of lots : five (A : 562 tonnes ; B : 338 tonnes ; C : 826 tonnes ; D : 487 tonnes ; E : 374 tonnes) 10 . Packaging and marking : 200 kilograms 0 and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : 'ACTION Nos 1238 to 1242/88 / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY* and OJ No C 216, 14. 8 . 1987, p. 8 (under 13.4) 1 1 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2 ; Tel. 78 90 11 , Telex 24280 + or 25118 + , The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9. 1976, p. 12) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment ;  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Guangzhou ; B : Fuzhou ; C : Shanghai ; D : Tianjin ; E : Dalian 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 15 to 22. 3. 1989 18 . Deadline for the supply : 15. 5. 1989 19. Procedure for determining die costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 13. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 2. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 3 to 5. 4. 1989 (c) deadline for the supply : 31 . 5. 1989 22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecu 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, Telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 13. 1 . 1989 fixed by Commission Regulation (EEC) No 59/89 (OJ No L 10, 13 . 1 . 1989, p. 10) No L 23/24 Official Journal of the European Communities 27. 1 . 89 LOT F 1 . Operation No ('): 1110/88  Commission Decision of 20. 10. 1988 2. Programme : 1988 3. Recipient : Algeria 4. Representative of the recipient (3) : Croissant Rouge Algerien, Comite National, 1 5 bis, Bid Mohamed V, Alger, Dr. Mouloud Belaouane, Telex 52914 HILAL  ALGER, tel . 61 07 41 5. Place or country of destination : Algeria 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under 1.3.1 and 1.3.2)) 8 . Total quantity : 500 tonnes 9. Number of lots : one 10. Packaging and marking : five kilograms and OJ No C 216, 14. 8 . 1987, pp. 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on packaging : 'ACTION No 1110/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE A L'ALGÃ RIE' and OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4) 11 . Method of mobilization : purchase of butter from : Agriculture House, Kildare Street, Dublin 2, tel. 78 90 11 , telex 24280 + or 25118 + The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 (OJ No L 261 , 25. 9 . 1976, p. 12) 12. Stage of supply : free at storage CRA, Alger 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Depot Central du CRA, Diar es Saada, Alger 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 13. 3. 1989 18 . Deadline for the supply : 13 . 4. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 13. 2. 1989 at 12 noon &lt; 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 2. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 to 27. 3. 1989 (c) deadline for the supply : 27. 4. 1989 22. Amount of the tendering security : ECU 20/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecu 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer : refund applicable on 13. 1 . 1989 fixed by Commission Regulation (EEC) No 59/89 (OJ No L 10, 13. 1 . 1989, p. 10) 27. 1 . 89 Official Journal of the European Communities No L 23/25 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex.  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. 0 Commisson delegate to be contacted by the successful tenderer : EEC delegation, Ta Yuan Diplomatic Offices Building 2-6-1 , Lian Ma He Nan Lu 14, Beijing, People's Republic of China, tel. 532 44 43, telefax 532 43 42, telex 222690 ECDEL CN. (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof. 0 The successful tenderer must nominate a representative in the port of unloading and advise accordingly the undertaking responsible for control, indicated in Article 10 of Regulation (EEC) No 2200/87, and the China National Import and Export Inspection Corporation (CCIC) cable CHINSPECT, telex 210076 SACI CN. He may nominate the CCIC as representative. No L 23/26 Official Journal of the European Communities 27. 1 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot Numero du lot Numero della partita Nummer van de partij NÃ ºmero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A 1238/88 702 500 kg  400 000 kg : Eirfreeze (Cork) Ltd. Little Island IRL-County Cork  146 750 kg : Ballyclougn Coldstore Mallow IRL-County Cork  100 000 kg : Colso Enterprise Ltd Togher IRL-County Cork  31 750 kg : Imokilly Coldstore Mogeely IRL-County Cork  12 750 kg : QK (Grannagh) Coldstore Ltd Grannagh IRL-County Waterford  1 1 250 kg : Nordic Coldstore Midleton IRL-County Cork B 1239/88 422 500 kg Jenkinsons Coldstore Crossagalla Industrial Estate Ballysimon IRL-County Limerick C 1240/88 1 032 500 kg i Colso Enterprises Ltd Togher IRL-County Cork D 1241 /88 608 750 kg  280 350 kg : QK (Naas) Coldstore Maudlins Naas IRL-County Kildare  174 750 kg : Autozero Ltd Bannow Road Cabra West IRL-Dublin 7  77 500 kg : Jenkinsons Coldstore Crossagalla Industrial Estate Ballysimon IRL-County Limerick  76 150 kg : QK (Grannagh) Coldstore Ltd · Grannagh IRL-County Waterford ' E 1242/88 467 500 kg Colso Enterprises Ltd Togher IRL-County Cork F 1110/88 625 000 kg Autozero Ltd Bannow Road Cabra West IRL-Dublin 7